[Cite as State v. Broadnax, 2013-Ohio-3936.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :     Appellate Case Nos. 25699
          Plaintiff-Appellee                       :
                                                   :     Trial Court Case No. 06-CR-1661/1
 v.                                                :
                                                   :
 TRACY S. BROADNAX, JR.                            :     (Criminal Appeal from
                                                   :     (Common Pleas Court)
          Defendant-Appellant                      :
                                                   :
                                               ...........

                                               OPINION

                           Rendered on the 13th day of September, 2013.

                                               ...........

MATHIAS H. HECK, JR., by CARLEY J. INGRAM, Atty. Reg. #0020084, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O. Box
972, 301 West Third Street, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

TRACY S. BROADNAX, JR. #535-458, London Correctional Institution, Post Office Box 69,
London, Ohio 43140
      Defendant-Appellant, pro se

                                               .............

HALL, J.,

        {¶ 1}    Tracy Broadnax appeals pro se from the trial court’s denial of his motion to
correct an allegedly void judgment and for resentencing.

       {¶ 2}    The record reflects that Broadnax was convicted in October 2006 after a

no-contest plea to five counts of aggravated robbery and a firearm specification. He received an

aggregate thirteen-year prison sentence. On December 31, 2012, Broadnax filed the motion at

issue. He argued that his October 2006 termination entry was void because it was not signed. The

trial court overruled the motion, finding that the termination entry on file with the Montgomery

County Clerk of Courts bears the signature of Judge John W. Kessler.

       {¶ 3}    On appeal, Broadnax disputes the trial court’s finding that the termination entry

on file with the clerk’s office bears the judge’s signature. This argument lacks merit. Having

reviewed the record, we note that page two of the original termination entry on file with the

clerk’s office bears Judge Kessler’s handwritten signature. “As long as the trial judge signs the

original judgment entry that is filed in the official record of the case, Crim. R. 32(C) is not

violated.” State v. Wiley, 2d Dist. Montgomery No. 25370, 2013-Ohio-2925, ¶12. Accordingly,

the assignment of error is overruled.

       {¶ 4}    The judgment of the Montgomery County Common Pleas Court is affirmed.

                                        .............

FAIN, P.J., and DONOVAN, J., concur.



Copies mailed to:

Mathias H. Heck, Jr.
Carley J. Ingram
Tracy S. Broadnax, Jr.
Hon. Mary L. Wiseman